This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-2054

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                     Farah O. Farah,
                                       Appellant.

                                  Filed October 6, 2014
                                        Affirmed
                                      Reilly, Judge

                               Anoka County District Court
                                File No. 02-CR-12-9179

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James D. Hoeft, Jennifer C. Moreau, Barna, Guzy & Steffen, Ltd., Minneapolis,
Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Benjamin J. Butler, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Reilly, Presiding Judge; Peterson, Judge; and Reyes,

Judge.
                         UNPUBLISHED OPINION

REILLY, Judge

       Appellant argues that the evidence was insufficient to sustain his conviction for

disorderly conduct and that the district court did not make diligent efforts to obtain a

certified interpreter. We affirm.

                                         FACTS

       Respondent State of Minnesota charged appellant Farah O. Farah with disorderly

conduct and fifth-degree assault after an incident at a medical clinic. On the morning of

December 18, 2012, a nurse employed by the Fairview Clinic in Columbia Heights

received a telephone call from Farah regarding a prescription. Farah spoke in English.

The nurse answered Farah’s questions over the phone, and Farah started yelling at her.

       Because Farah sounded angry and the nurse perceived what he said to be a threat,

the nurse hung up on him. After making the telephone call, Farah showed up at the

Columbia Heights clinic. Shortly after his arrival, an employee at the clinic called for

police assistance. Police officers arrived after receiving a dispatch that there was a male

at the clinic threatening people.

       When Columbia Heights Police Officer Sturdevant arrived at the clinic, he saw a

man yelling in English in the reception area of the clinic. There were approximately 15

people in the waiting area, all within about 20 feet of one another. After asking Farah to

calm down, Farah continued to yell and scream. The police officers escorted Farah to the

clinic’s front entryway. Farah berated and insulted the officers and told them that, if they

issued him a citation, he would kill himself. Per policy, Officer Sturdevant called an


                                             2
ambulance to transport Farah to a hospital psychiatric unit. From these events, the state

tab-charged Farah with disorderly conduct—offensive or abusive behavior, and fifth-

degree assault.

       The trial date was delayed several times.       At all of the pretrial hearings, an

interpreter was present, and counsel made no objections regarding the interpreters’

qualifications. The jury trial started on October 1.

        At the start of the trial, counsel for Farah objected to proceeding with an

interpreter who was not certified and argued that diligent efforts were not made to secure

a certified interpreter. The district court contacted the court-operations supervisor to

determine whether court administration made a diligent effort to secure a certified

interpreter. The court-operations supervisor testified regarding his efforts to obtain a

certified interpreter.

       The district court found that the interpreters were qualified and denied Farah’s

request for a continuance. The jury found Farah guilty of disorderly conduct and not

guilty of fifth-degree assault. Farah appeals.

                                     DECISION

                                             I.

       In considering a claim of insufficient evidence, our review is limited to a thorough

analysis of the record to determine whether the evidence, when viewed in the light most

favorable to the conviction, was sufficient to allow the jury to reach its verdict. State v.

Webb, 440 N.W.2d 426, 430 (Minn. 1989). The reviewing court must assume that “the

jury believed the state’s witnesses and disbelieved any evidence to the contrary.” State v.


                                             3
Moore, 438 N.W.2d 101, 108 (Minn. 1989). We will not disturb the verdict if the jury,

acting with due regard for the presumption of innocence and the requirement of proof

beyond a reasonable doubt, could reasonably conclude that the defendant was guilty of

the charged offense. Bernhardt v. State, 684 N.W.2d 465, 476-77 (Minn. 2004).

      Farah claims that his conviction must be reversed because his speech did not rise

to the level of “fighting words” and was therefore protected by the First Amendment.

The disorderly-conduct statute, however, does not limit disorderly conduct to “fighting

words.” See Minn. Stat. § 609.72, subd. 1(3) (2012); In re Welfare of T.L.S., 713

N.W.2d 877, 880 (Minn. App. 2006). The statutory requirements for the offense of

disorderly conduct provide that

             [w]hoever does any of the following in a public or private
             place, . . . knowing, or having reasonable grounds to know
             that it will, or will tend to, alarm, anger or disturb others or
             provoke an assault or breach of the peace, is guilty of
             disorderly conduct, which is a misdemeanor:
                     (1) engages in brawling or fighting; or
                     (2) disturbs an assembly or meeting, not unlawful in its
             character; or
                     (3) engages in offensive, obscene, abusive, boisterous,
             or noisy conduct or in offensive, obscene, or abusive
             language tending reasonably to arouse alarm, anger, or
             resentment in others.

Minn. Stat. § 609.72, subd. 1 (emphasis added).

      Farah contends that the state primarily relied on the comments made to the police

officers as its basis for the disorderly-conduct conviction.     The record refutes this

contention. In addition to questioning Officer Sturdevant about the incident outside the

clinic, the state developed testimony regarding Farah’s conduct inside the clinic and the



                                            4
effect it had on those in the waiting room. And, during closing arguments, the state

argued that the evidence presented showed that Farah’s yelling and screaming at staff in

the clinic’s reception area was disorderly conduct.

       In T.L.S., we distinguished between disorderly conduct based upon the content of

the speech and disorderly conduct based on the manner of the delivery of the speech. 713

N.W.2d at 880-81. The appellant in T.L.S. was charged with disorderly conduct after she

began shrieking profanities at a police officer in a school’s administrative office. Id. at

879.   On appeal, this court addressed whether probable cause existed to arrest the

appellant for a disorderly conduct violation and consequently whether the district court

erred by denying a suppression motion. Id. at 882.

       In determining whether probable cause existed to arrest for disorderly conduct, we

reasoned that

                the disorderly shouting of otherwise protected speech or
                engaging in other ‘boisterous or noisy conduct’ may still
                trigger punishment under the statute without offending the
                First Amendment. In that circumstance, it is not the speech
                itself that triggers punishment; the statute may be applied to
                punish the manner of delivery of speech when the disorderly
                nature of the speech does not depend on its content.

Id. at 881 (emphasis in original). Based on this framework, we found that although

shrieking profanities inside the school administration office did not rise to the level of

“fighting words,” it did disrupt the school. Id. Thus, appellant engaged in boisterous and

noisy conduct in violation of the disorderly-conduct statute. Id. at 881.

       Here, viewing the evidence in the light most favorable to the state, we must

assume that the jury believed the testimony of the nurse and Officer Sturdevant. The


                                              5
nurse testified that Farah was “yelling in the lobby.” Officer Sturdevant testified that he

saw Farah “yelling and causing a scene,” that his behavior was “[v]ery aggressive,

threatening, loud, [and] intimidating,” and that the patients were “visibly shocked” by

Farah’s behavior inside the clinic. Moreover, once outside, Farah screamed “mother f--

kers” at the police officers, and multiple people walking in and out of the clinic heard this

and seemed “surprised by [the] behavior.” Similar to T.L.S., Farah’s conduct occurred in

a setting in which yelling and screaming caused a disruption.

       Viewed in the light most favorable to the verdict, there is sufficient evidence in the

record for the jury to conclude that appellant’s actions constituted “boisterous or noisy

conduct.” The jury could have reasonably believed from the testimony presented that

appellant’s actions on December 18 caused the other patients and staff in the proximate

area to be alarmed. Because we conclude that there was sufficient evidence to support

Farah’s disorderly-conduct conviction based on conduct alone, we decline to address his

arguments regarding the content of his speech.

                                             II.

       Next, Farah argues that he must receive a new trial because the district court erred

by appointing nonqualified court interpreters. We disagree.

       Decisions involving interpreters are within the district court’s discretion, State v.

Perez, 404 N.W.2d 834, 838 (Minn. App. 1987), review denied (Minn. May 20, 1987),

and we review these decisions under an abuse of discretion standard. See State v. Cham,

680 N.W.2d 121, 126 (Minn. App. 2004), review denied (Minn. July 20, 2004)

(addressing the appointment of an interpreter).


                                             6
        Minnesota Rule of General Practice 8.02(a) requires a district court to first use a

certified court interpreter. If no certified court interpreter is available, the district court is

then required to use a noncertified interpreter on the statewide roster. Minn. R. Gen.

Pract. 8.02(b). If there are no certified or rostered interpreters, the district court may then

use noncertified interpreters not on the statewide roster. Minn. R. Gen. Pract. 8.02(c). In

order for a noncertified interpreter to be used, the district court must make “diligent

efforts to obtain a certified court interpreter as required by Rule 8.02(a) and [if] none [are

found] to be available, the court shall appoint a non-certified court interpreter who is

otherwise competent.” Minn. R. Gen. Pract. 8.02(b).

        Farah claims that the district court did not make diligent efforts to obtain a

certified interpreter. The Advisory Committee Comment to rule 8.02 states:

               [T]o satisfy the diligent efforts requirement a court must
               demonstrate that, after receiving a request for an interpreter,
               the court made prompt attempts to hire a certified court
               interpreter. If the court could not find a certified court
               interpreter within its judicial district, it must show that it
               attempted to locate a certified interpreter in another judicial
               district. If no certified interpreter is available, the court must
               consider modifying the schedule for the matter before
               resorting to hiring a non-certified court interpreter.

(Emphasis in original.)

       At an August 5 hearing, both parties asked for a continuance of the jury trial date.

The trial was continued to September 30. On September 30, interpreters were present

and sworn in but the trial was continued to the next day because there was no jury pool

present. The district court then requested that the in-court clerk obtain interpreters for the

next day.


                                                7
       On September 30 and October 1, the district court questioned the court-operations

supervisor regarding whether diligent efforts were made to find a certified interpreter.

The court-operations supervisor testified that his staff received the interpreter request late

in the afternoon the day before trial. The staff, however, had prior knowledge that the

one certified Somali interpreter in Minnesota was not available for the trial dates. In light

of the trial date’s multiple delays and the lack of certified interpreters, the supervisor’s

testimony establishes that diligent efforts were made to secure a certified interpreter

before securing a noncertified interpreter.

       Farah further asserts that the district court failed to follow rule 8.02 by not

applying the screening standards to determine whether the rostered interpreters were also

“otherwise competent.”      For a noncertified court interpreter to be included on the

statewide roster, he or she must have:

              (1) completed the interpreter orientation program sponsored
              by the State Court Administrator; (2) filed with the State
              Court Administrator a written affidavit agreeing to be bound
              by the Code of Professional Responsibility for Interpreters in
              the Minnesota State Court System as the same may be
              amended from time to time; (3) received a passing score on a
              written ethics examination administered by the State Court
              Administrator; and (4) demonstrated minimal language
              proficiency in English and any foreign language(s) for which
              the interpreter will be listed . . . .

Minn. R. Gen. Pract. 8.01(b).

       Here, the district court questioned all three interpreters about their qualifications

prior to allowing them to interpret. All three interpreters were on the statewide roster and

testified that they: had previously interpreted in many trials, had filed written affidavits



                                              8
agreeing to be bound by the professional code, had passed the ethics examination, could

demonstrate the minimal language proficiency in English, had no cultural or community

concerns, and had the ability to be fair and impartial. The district court then allowed the

parties to question the interpreters.

       In this case, the district court thoroughly questioned the interpreters to ensure their

competence and asked many of the sample qualification questions promulgated by the

Minnesota Judicial Branch to discern the interpreters’ qualifications.          Based on the

record, although the interpreters were not certified, the district court followed rule 8.02

and did not abuse its discretion in determining that they were qualified.

       Lastly, Farah does not allege specific errors in the translation nor point out any

tangible prejudice in the translation by the noncertified interpreters. On appeal, the

defendant has the burden of proving that the interpretation was inadequate. State v. Her,

510 N.W.2d 218, 222 (Minn. App. 1994), review denied (Minn. Mar. 15, 1994). In sum,

the district court did not abuse its discretion by appointing noncertified, rostered

interpreters. See id. at 223 (affirming conviction when the translation may have

inadvertently benefitted the state because defendant could not show tangible prejudice for

the specific errors identified); State v. Montalvo, 324 N.W.2d 650, 652 (Minn. 1982)

(“We cannot presume . . . that the interpreter did not adequately interpret the trial.”).

       Affirmed.




                                              9